DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
	Claims 1-7, 11, 13 and 23-34 allowed.
	This corrected notice of allowability is in response to a newly cited prior art
reference from the Information Disclosure Statement (IDS) received on September 8, 2022.

	The following is a statement of reasons for the indication of allowable subject matter:  
 1) As to Claim 1, the following is allowable in regard to a plurality of interconnected struts that extend between a tissue-contacting and cartridge-contacting surface “... wherein each first portion is configured to bend while the adjunct is under a first stress to cause the adjunct to compress from a pre-compressed state to a first compressed state, and wherein each second portion is configured to contact an adjacent second portion while the adjunct is under a second stress that is greater than the first stress to cause the adjunct to move from the first compressed state to a second compressed state and wherein the compressible, bioabsorbable adjunct can be stapled to tissue. “ 
2) As to Claim 23, the prior art does not alone or in combination teach or suggest an adjunct having “a plurality of resilient struts that are connected at joints…wherein the plurality of resilient struts are formed of the first powder and joints are formed of the second powder,”.
3) As to Claim 27, the prior art does not alone or in combination teach or suggest “scanning a beam to melt a plurality of layers of powder to form a compressible, bioabsorbable adjunct that can be releasably retained on a stapling cartridge body allowing a plurality of staples disposed within the stapling cartridge body to pass therethrough such that the adjunct can be released from the stapling cartridge body and attached to tissue by the plurality of staples.”.

	This is the examiner’s statement of reasons for maintaining allowance:
	The  IDS dated September 8, 2022 disclosed the prior art reference, Xu (CN104971438A), which teaches a tissue equivalent compensator manufacturing method that 3D prints the shape of the compensator, which is a bioabsorbable (biocompatible) structure and while the allowed application disclosed a compressible tissue bioabsorbable adjunct (instant case paragraph [0007]) that is compressible for compensate for different tissue thicknesses (instant case paragraph [0174]) and which is 3D printed with a variety of materials (instant case paragraph [0180),
	However, it does not meet Claims 1, 23 and 27 whereby the compensator can be stapled to tissue, that the compensator has a plurality of resilient struts formed of a first powder with joints formed of a second powder and that the adjunct is releasably retained on a stapling cartridge body allowing the stables to pass through and remain attached to tissue by stable while the adjunct is released from the stapling cartridge body. 
	Therefore, the examiner  does not consider that this newly cited reference from the IDS dated September 8, 2022  provides a cause for reopening prosecution.

	Any comments considered necessary by applicant must be submitted no later
than the payment of the issue fee and, to avoid processing delays, should preferably
accompany the issue fee. Such submissions should be clearly labeled “Comments on
Statement of Reasons for Allowance.”

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE K. SWIER whose telephone number is (571)272-4598. The examiner can normally be reached M-F generally 8:30 am - 5:30 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WAYNE K. SWIER/Examiner, Art Unit 1748                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712